                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


KING-DEVICK TEST INC.,

                     Plaintiff,

               v.                               Case No. 1:17-cv-09307 (JPO)

NYU LANGONE HOSPITALS, NEW YORK
UNIVERSITY, STEVEN L. GALETTA, and
LAURA J. BALCER,

                     Defendants.



               DEFENDANTS’ NOTICE OF MOTION AND MOTION
                 FOR THE ISSUANCE OF A REQUEST TO THE
          REGISTER OF COPYRIGHTS PURSUANT TO 17 U.S.C. § 411(B)(2)


       PLEASE TAKE NOTICE that, on January 25, 2019, upon the accompanying

Memorandum of Law in Support of Defendants’ Motion for the Issuance of a Request to the

Register of Copyrights Pursuant to 17 U.S.C. § 411(b)(2), the Declaration of Kristen McCallion,

the exhibits attached thereto, and the proceedings to date herein, Defendants NYU Langone

Hospitals, New York University, Steven L. Galetta, and Laura J. Balcer, by and through their

undersigned attorneys, move this Court to request the Register of Copyrights to advise whether

the inaccurate information in Plaintiff’s U.S. Copyright Registration No. TXu000134747, if

known, would have caused the Register of Copyrights to refuse registration.         17 U.S.C.

§ 411(b)(2).

       This motion should be granted for the reasons set forth in the accompanying Memorandum

of Law, any supporting, opposing, or reply papers which may be filed, and such other arguments

and evidence that may be brought before the Court.
                              Respectfully submitted,

                              FISH & RICHARDSON P.C.



Dated: January 25, 2019
                              By:
                                    Kristen McCallion (KM5593)
                                    mccallion@fr.com
                                    John S. Goetz (JG8271)
                                    goetz@fr.com
                                    Elizabeth Brenckman (EB8264)
                                    brenckman@fr.com
                                    Vivian Cheng (VC6321)
                                    cheng@fr.com
                                    601 Lexington Avenue, 52nd Floor
                                    New York, NY 10022
                                    Telephone: (212) 765-5070
                                    Facsimile: (212) 258-2291

                                    Attorneys for Defendants
                                    NYU LANGONE HOSPITALS,
                                    NEW YORK UNIVERSITY,
                                    STEVEN L. GALETTA, and
                                    LAURA J. BALCER




                          2
                               CERTIFICATE OF SERVICE

              The undersigned hereby certifies that on January 25, 2019, a true and correct copy

of the foregoing document has been served on counsel of record who are deemed to have

consented to electronic service via the Court’s CM/ECF system.



                                                           /s/ Kristen McCallion
                                                               Kristen McCallion




                                               3
